DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/963,944, filed on July 22, 2020.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 03/04/2022. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Benosman et al. (US 2017/0053407) in view of Cabaniss (US 2013/0336646).
Regarding claim 1, Benosman et al. discloses a method of processing a signal from an event-based sensor (10), the event-based sensor (10) having an array of sensing elements facing a scene (¶71: event-based asynchronous vision sensor), the method comprising: receiving the signal including, for each sensing element, successive events originating from said sensing element depending on variations of incident light from the scene (figs. 2-5, 8; ¶74, 78, 88-89: information delivered by the sensor comprises a succession of instants t.sub.k (k=0, 1, 2, . . . ) with which an activation threshold Q is reached); analyzing the signal to detect a frequency pattern in a light profile sensed by at least one sensing element (fig. 2, 8; ¶74, 89: Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel.); and extracting information from the scene in response to detection of the frequency pattern (fig. 2; ¶74; 90-96: output of the sensor 10 is then in the form of an address-event representation (AER). FIG. 2C shows the intensity profile P2 that is cable of being reconstructed as an approximation of the profile P1 via integration over time of the asynchronous signal of FIG. 2B.). Benosman fails to explicitly disclose wherein extracting information comprises demodulating frequency patterns detected in the scene.
	In the same field of endeavor, Cabaniss teaches systems for receiving optical pulses which includes optical receiver 104 further comprises a processing device 114 configured to further process the information derived by the spectrometer 101 and may perform such operations as phase decoding of pulses received from the light emitting device 102. For example, the processing device 114 may be configured to perform such processing as phase decoding or demodulation of on/off keyed (OOK) signals (¶31). In light of the teaching of Cabaniss, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Cabaniss’ method in Benosman’s system because an artisan of ordinarily skill would recognize that this would result in a device with increased analysis/processing time for applications that demand real-time results.

Regarding claim 2, Benosman et al. in view of Cabaniss disclose all of the aforementioned limitations of claim 1. Benosman also teaches wherein the events each comprise a time of occurrence and a luminance attribute corresponding to a variation of incident light (¶74, 89: information delivered by the sensor comprises a succession of instants t.sub.k (k=0, 1, 2, . . . ) with which an activation threshold Q is reached), and wherein analyzing the signal comprises: extracting from the signal successive bursts of events originating from at least one sensing element, each burst consisting of events having luminance attributes that correspond to variations of incident light of a same direction (¶74, 78: FIG. 2A shows an example of a light intensity profile P1 seen by a pixel of the matrix of the sensor. Each time this intensity increases by a quantity equal to the activation threshold Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a positive spike (level +1 in FIG. 2B) is emitted at this instant t.sub.k+1. Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel.); and detecting the frequency pattern based on timing of the successive bursts (figs. 2; ¶74: Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel. These spikes can be shown mathematically via positive or negative Dirac peaks and are each characterized by an instant of emission t.sub.k and a sign bit. The output of the sensor 10 is then in the form of an address-event representation (AER). FIG. 2C shows the intensity profile P2 that is cable of being reconstructed as an approximation of the profile P1 via integration over time of the asynchronous signal of FIG. 2B.) .

Regarding claim 3, Benosman et al. in view of Cabaniss disclose all of the aforementioned limitations of claim 1. Benosman also teaches wherein a burst is extracted from the signal by counting a preset number of events originating from a same sensing element, having luminance attributes that correspond to variations of incident light of a same direction. (¶74, 78: information delivered by the sensor comprises a succession of instants t.sub.k (k=0, 1, 2, . . . ) with which an activation threshold Q is reached), FIG. 2A shows an example of a light intensity profile P1 seen by a pixel of the matrix of the sensor. Each time this intensity increases by a quantity equal to the activation threshold Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a positive spike (level +1 in FIG. 2B) is emitted at this instant t.sub.k+1. Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel) .

Claim(s) 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Benosman et al. (US 2017/0053407) in view of Cabaniss (US 2013/0336646) in view of Fu et al. (US 2019/0026901).
Regarding claim 4, Benosman et al. in view of Cabaniss disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the information extracted from the scene is output with location information relating to an address, in the array, of at least one sensing element where the frequency pattern is detected.
	In the same field of endeavor, Fu teaches an address event representation (AER) image sensor including address encoder 430 that can be configured to encode an address of a pixel that generates the event signal. Hence, in one example, the address encoder 430 may include a horizontal (column) address encoder and a vertical (row) address encoder for encoding the column (x) and row (y) coordinates of sensor pixels that generate events and sending the addresses of these sensor pixels on a bus to an image processor. Upon receiving the sequence of address data with embedded timing information, the image processor can decode the address data and duplicate the events or generate an image, for example, a gray-scale image or a binary image, without using ADCs (¶50). In light of the teaching of Fu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Fu’s teachings in Benosman and Cabaniss’ system because an artisan of ordinarily skill would recognize that this would result in a device with reduced power consumption.

Regarding claim 5, Benosman et al. discloses a method of processing a signal from an event-based sensor (10), the event-based sensor (10) having an array of sensing elements facing a scene (¶71: event-based asynchronous vision sensor), the method comprising: receiving the signal including, for each sensing element, successive events originating from said sensing element depending on variations of incident light from the scene (figs. 2-5, 8; ¶74, 78, 88-89: information delivered by the sensor comprises a succession of instants t.sub.k (k=0, 1, 2, . . . ) with which an activation threshold Q is reached); analyzing the signal to detect a frequency pattern in a light profile sensed by at least one sensing element (fig. 2, 8; ¶74, 89: Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel.); and extracting information from the scene in response to detection of the frequency pattern (fig. 2; ¶74; 90-96: output of the sensor 10 is then in the form of an address-event representation (AER). FIG. 2C shows the intensity profile P2 that is cable of being reconstructed as an approximation of the profile P1 via integration over time of the asynchronous signal of FIG. 2B.). Benosman fails to explicitly disclose wherein extracting information comprises demodulating frequency patterns detected in the scene. 
	In the same field of endeavor, Cabaniss teaches systems for receiving optical pulses which includes optical receiver 104 further comprises a processing device 114 configured to further process the information derived by the spectrometer 101 and may perform such operations as phase decoding of pulses received from the light emitting device 102. For example, the processing device 114 may be configured to perform such processing as phase decoding or demodulation of on/off keyed (OOK) signals (¶31). In light of the teaching of Cabaniss, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Cabaniss’ method in Bensosman’s system because an artisan of ordinarily skill would recognize that this would result in a device with increased analysis/processing time for applications that demand real-time results. The combination fails to explicitly disclose wherein the information extracted from the scene is output with location information relating to an address, in the array, of at least one sensing element where the frequency pattern is detected.
	In the same field of endeavor, Fu teaches an address event representation (AER) image sensor including address encoder 430 that can be configured to encode an address of a pixel that generates the event signal. Hence, in one example, the address encoder 430 may include a horizontal (column) address encoder and a vertical (row) address encoder for encoding the column (x) and row (y) coordinates of sensor pixels that generate events and sending the addresses of these sensor pixels on a bus to an image processor. Upon receiving the sequence of address data with embedded timing information, the image processor can decode the address data and duplicate the events or generate an image, for example, a gray-scale image or a binary image, without using ADCs (¶50). In light of the teaching of Fu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Fu’s teachings in Benosman and Cabaniss’ system because an artisan of ordinarily skill would recognize that this would result in a device with reduced power consumption.

Regarding claim 6, Benosman et al. in view of Cabaniss in view of Fu et al. disclose all of the aforementioned limitations of claim 5. Benosman also teaches wherein the events each comprise a time of occurrence and a luminance attribute corresponding to a variation of incident light (¶74, 89: information delivered by the sensor comprises a succession of instants t.sub.k (k=0, 1, 2, . . . ) with which an activation threshold Q is reached), and wherein analyzing the signal comprises: extracting from the signal successive bursts of events originating from at least one sensing element, each burst consisting of events having luminance attributes that correspond to variations of incident light of a same direction (¶74, 78: FIG. 2A shows an example of a light intensity profile P1 seen by a pixel of the matrix of the sensor. Each time this intensity increases by a quantity equal to the activation threshold Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a positive spike (level +1 in FIG. 2B) is emitted at this instant t.sub.k+1. Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel.); and detecting the frequency pattern based on timing of the successive bursts (figs. 2; ¶74: Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel. These spikes can be shown mathematically via positive or negative Dirac peaks and are each characterized by an instant of emission t.sub.k and a sign bit. The output of the sensor 10 is then in the form of an address-event representation (AER). FIG. 2C shows the intensity profile P2 that is cable of being reconstructed as an approximation of the profile P1 via integration over time of the asynchronous signal of FIG. 2B.) .

Regarding claim 7, Benosman et al. in view of Cabaniss in view of Fu et al. disclose all of the aforementioned limitations of claim 5. Benosman also teaches wherein a burst is extracted from the signal by counting a preset number of events originating from a same sensing element, having luminance attributes that correspond to variations of incident light of a same direction. (¶74, 78: information delivered by the sensor comprises a succession of instants t.sub.k (k=0, 1, 2, . . . ) with which an activation threshold Q is reached), FIG. 2A shows an example of a light intensity profile P1 seen by a pixel of the matrix of the sensor. Each time this intensity increases by a quantity equal to the activation threshold Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a positive spike (level +1 in FIG. 2B) is emitted at this instant t.sub.k+1. Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel) .

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698